FILED
                                  UNITED STATES DISTRICT COURT                                  MAY 2 6 2011
                                  FOR THE DISTRICT OF COLUMBIA                           Clerk, U.S. District & Bankruptcy
                                                                                        Courts for the District of Columbia


     SUSHILA MARU,                                 )
                                                   )
                    Petitioner,                    )
                                                   )
            v.                                     )
                                                   )
                                                           Civil Action No.
                                                                                      11 0978
     DEPARTMENT OF HOMELAND                        )
     SECURITY,                                     )
                                                   )
                    Respondent.                    )


                                      MEMORANDUM OPINION

            This matter comes before the court on review of petitioner's application to proceed in

     forma pauperis and pro se petition for a writ of mandamus. The court will grant the application,

     and dismiss the petition.

            Petitioner alleges that she appeared for an interview with representatives of the

     Department of Homeland Security, U.S. Citizenship and Immigration Services, on November 22,

     20 10, and that defendant "cancelled the interview claiming that [her] husband [was] required to

     attend, even though he was not invited to appear." Compl. at I; see id., Ex. I (Request for

     Applicant to Appear for Interview dated November 1,2010). To date, she alleges, that she has

     not been given another appointment date, id, and she "believes that she is being harassed by the

     refusal of a new appointment and timely decision" on her application. Id at 2. Among other

     relief, petitioner demands an order directing defendant "to reset a new appointment ... and

     restraining the defendant from illegally rejecting [her] application and seeking her deportation."

     Id

            Mandamus is proper only if"(1) the plaintiff has a clear right to relief; (2) the defendant


 I
)\
has a clear duty to act; and (3) there is no other adequate remedy available to plaintiff." Council

a/and/or the Blind a/Delaware County Valley v. Regan, 709 F.2d 1521, 1533 (D.C. Cir. 1983)

(en banc). Petitioner addresses none of these elements, and for this reason, her petition will be

denied. An Order consistent with this Memorandum Opinion is issued separately.




                                                     United States District Judge